Citation Nr: 1737902	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to September 1975, August 1976 to February 1980, November 1982 to November 1985, and from May 1988 to May 1992.

This appeal comes to the Board of Veterans Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified via video-conference before the undersigned Veterans Law Judge in December 2014. A transcript of the hearing has been associated with the claims file.

In February 2015, the Board of Veterans Appeals (Board) remanded the case for further development. The Board ordered that the Veteran be afforded a VA examination to assess his DDD of the lumbar spine. The Board acknowledges that Veteran was afforded a VA examination for his lumbar spine in June 2015.

The issue of entitlement to an increased disability rating in excess of 20 percent for DDD of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Unfortunately, the Veteran's claim regarding entitlement to an increased disability rating in excess of 20 percent for DDD of the lumbar spine, must be REMANDED for further development.

In January 2016, the RO supplied the Veteran with an SSOC following its decision to deny a rating in excess of 20 percent for DDD of the lumbar spine. In the SSOC, the RO cited VA treatment records from the Memphis, Tennessee VAMC, dated September 2014 to December 2015; however, the Veteran's c-file does not contain any treatment records dated after September 2014.

Records generated by VA facilities that may have an impact on the adjudication of a claim, such as treatment records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records, are physically on file. See Dunn v. West, 11 Vet App 462 (1998), Bell v. Derwinski, 2 Vet App 611 (1992). Any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, specifically, VA treatment records from the Memphis, Tennessee VAMC, dated September 2014 to present, and associate them with the claims file. Properly document all efforts to obtain such records, including any negative responses received.

2. Then, readjudicate the Veteran's claim of entitlement to an increased disability rating for his lumbar spine disability.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and provide a reasonable opportunity to respond. The appeal should then be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




